DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Specifically, claim 11 recites that “the elongate tubular body is configured to allow the cellular matrix to thaw from a frozen state to a temperature between 1° C and 42° C within 2 minutes when the elongate tubular body is placed in a 23° C bath” and claim 12 recites thawing “from a frozen state to a temperature between 35° C and 390° C within 2 minutes when the elongate tubular body is placed in a 23° C bath.” Claim 22 recites a related limitation, that “removing the container from the [23° C] bath after a temperature of the bone graft material within the container is between 1° C and 42° C”. 
These limitations are not enabled because there is no disclosure, either in the specification or in the claims, that the cellular matrix could thaw to a temperature above 23° C (such as up to 42° C, or between 35° C and 39° C, as claimed) when placed in a bath at 23° C. Assuming that the bath does not spontaneously experience a significant increase in its temperature after the elongated tubular body is placed therein, then under the principle of energy conservation, the cooler object (in this case, the frozen cellular matrix) placed into the warmer bath would eventually achieve thermal equilibrium with the liquid in the bath. Thus, the cellular matrix could, at best, be thawed to a maximum of 23° C.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 18 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitation “the cellular matrix is thawed from a frozen state when the cellular matrix is at a temperature suitable for delivery and introduction into the body” is indefinite for reciting a method step within an apparatus claim.
MPEP 2173.05(p) instructs that a single claim which claims both an apparatus and the method steps of using the apparatus should be rejected for indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
For the purpose of examination, the limitation will be interpreted to cover a container for storing and delivering bone graft material, the container comprising a bone graft material comprising cellular matrix within the elongate tubular body, such that the cellular matrix is configured to be thawed from a frozen state when the cellular matrix is at a temperature suitable for delivery and introduction into the body.
Claim 18 recites “wherein an effective surface area to volume ratio is 0.7:1 and 1.2:1 when the effective surface area is measured in square millimeters and the volume is measured in cubic millimeters”.
This limitation is indefinite because 1) it is not clear what effective surface area and volume are being referenced, and 2) it is not clear what is meant by “ratio is…0.7:1 and 1.2:1”, since these appear to be two different values defining a single ratio.
For the purpose of examination, in light of Applicant’s disclosure at para [0013], , the “effective surface area and volume” refers to the outer surface area and volume of the elongate tubular body, and the limitation defining the ratio is interpreted to be a range, i.e., between 0.7:1 and 1.2:1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 13-17, are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al (U.S. Pub. 2015/0105748 A1, hereinafter “McBride”) in view of Uveges et al (U.S. Pat. 10,729,809 B2, hereinafter “Uveges”), further in view of Rolland et al (U.S. Pub. 2003/0165482 A1, hereinafter “Rolland”), further in view of Foster (U.S. Pat. 8,696,678 B2, hereinafter “Foster”).
Regarding claim 1, McBride discloses a method for delivering bone graft material to a surgical location comprising: 
coupling an elongate tubular body of a container (i.e., the container is the combination of the elongate tubular body threaded on first and second ends, along with caps that plug the ends of the elongate tubular body; see Figs. 5-6) to a body of a bone graft delivery device while the bone graft material is positioned within the elongate tubular body (see para [0111] disclosing removing one of the caps from the container and threading the elongate tubular body into the bone graft delivery device; see also Figs. 7-8 illustrating the assembled bone graft delivery device along with the elongated tubular body while the bone graft material is still inside the elongate tubular body);
delivering bone graft material through the elongate tubular body to a surgical location using the bone graft delivery device (see para [0112] disclosing that upon pressing the trigger of the bone graft delivery device, a plunger is ratcheted forward to express the bone graft material into the surgical site).
It is noted that McBride discloses that the bone graft material within the elongate tubular body comprises a cellular matrix (see para [0034]), but McBride does not appear to disclose, prior to the steps disclosed above:
placing the container within a bath, the container housing the bone graft material in a frozen state, wherein placing the container within the bath thaws the bone graft material; and
removing the container from the bath.
Uveges teaches that it is well-known for bone graft material (referred to as bone repair product or BRP; see col. 1, lines 49-50) to be stored frozen in a cryopreserved state (see col. 5, lines 60-65) and then thawed prior to use in a method to repair a bone defect (see col. 6, lines 2-5). Uveges further teaches that the material is thawed by placing it in a bath (see col. 43, lines 60-63) and then after thaw, the product is ready for use (or it can be placed at room temperature prior to implantation into the bone defect; see col. 44, lines 1-4). It is understood that the container is removed from the bath at prior to use (for example, kept on a bench for up to three hours after being removed from the bath; see col. 58, lines 52-54).
A skilled artisan would have found it obvious at the time of the invention to modify the teaching of McBride by performing the method steps of placing the container within a bath, the container housing the bone graft material in a frozen state, such that the placing thaws the bone graft material, and then removing the container from the bath prior to coupling the elongate tubular body to the bone graft material delivery device, as taught in Uveges, in order to allow the bone graft material to be stored for an extended period of time using cryopreservation, and then thawed to recover the material’s handling properties while maintaining the viability of osteogenic cells in the material (see Uveges at col. 5, line 60 to col. 6, line 7 teaching that both the cryopreservation and the thawing steps preserve the viability of osteogenic cells). A skilled artisan would have found it advantageous to preserve the viability of osteogenic cells in the bone graft material so that the material can exhibit advantageous osteogenic (bone formation, healing and/or regrowth) activity following implantation (see Uveges at col. 8, lines 53-58 and col. 14, lines 2-4).
Further, it is noted that McBride, as modified by Uveges, does not appear to disclose that the elongate tubular body has a wall thickness between 0.5 mm and 4.0 mm.
Rolland discloses a cellular composition placed into a lumen of a vial; frozen for long-term storage or shipment; and then thawed before use in a bath (see para [0136]). Rolland teaches that the vial should has a wall thickness of approx. 0.8 mm to facilitate heat/cold transfer across the wall, which is important for both freezing and thawing processes (see para [0134]). 
A skilled artisan would have found it obvious at the time of the invention to modify the wall thickness of the elongate tubular body to be approx. 0.8 mm, which falls within the claimed range of 0.5 to 4.0 mm, as taught in Rolland, in order to facilitate heat/cold transfer across the wall.
Further, it is noted that McBride, as modified by Uveges and Rolland, does not appear to disclose that the tubular body has an outer surface area between 2258 mm2 and 19355 mm2 .
Foster discloses a delivery apparatus for delivering bone graft material (see Fig. 1 and col. 9, lines 21-24) loaded with a cylindrical container of bone graft material having an elongate tubular body with an outer diameter of 8 mm and length of 120mm, resulting in an outer surface area of approx. 3116 mm2  (see col. 10, lines 32-35).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the elongate tubular body taught in McBride to have an outer diameter of 8 mm and length of 120mm (see col. 10, lines 32-35), resulting in an outer surface area of approx. 3116 mm2  (which falls within the claimed range), in order to allow access to a deeper site such as a spinal column (see Foster at col. 5, line 20). Foster further teaches that the use of a slenderer elongate tubular body has the advantage that smaller forces will be needed to extrude the bone growth material, thereby allowing more stable and controlled delivery (see Foster at col. 10, lines 40-44).
Regarding claims 2 and 3, it is noted that McBride, as modified by Uveges, Rolland and Foster does not appear to explicitly disclose that the step of removing the container from the bath comprises removing the container from the bath after a temperature of the bone graft material within the container is above 20° C, or is between 1° C and 42° C.
However, as noted above, Uveges teaches that the BRP can be thawed to ambient or room temperature, facilitated by submersion into the bath, prior to use (see col. 43, lines 58-60). Uveges defines ambient or room temperature to be approx. 18° C to 25° C (see col. 33, lines 8-10), which includes values of at least 20° and within the range of 1° C to 42° C. Uveges teaches that thawing to such temperature allows the BRP to be malleable and shapeable while still adhering bone fragments with periosteum (see col. 43, lines 52-56). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the method of McBride, as modified by Uveges, Rolland and Foster, so as to remove the container from the bath after a temperature of the bone graft material within the container is above 20° C, or is between 1° C and 42° C, as a skilled artisan would have had reason to believe, based on the teaching in Uveges, that the bone graft material would be sufficiently thawed at this temperature in order to be malleable and shapeable while still being therapeutically effective.
Regarding claim 4, McBride discloses that the container comprises a first plug, cap, or seal covering the first opening and a second plug, cap, or seal covering the second opening (see Figs. 1 and 5 showing caps 140 which cover the respective openings at the ends of the container).
Regarding claim 5, McBride discloses removing the first plug, cap, or seal from the elongate tubular body prior to coupling the elongate tubular body to the bone graft delivery device (see para [0035] disclosing that the elongate tubular body is capped when not in use, and see para [0111] disclosing that one cap is removed from the elongate tubular body and then the elongate tubular body is threaded into the adapter of the bone graft delivery device).
Regarding claim 6, McBride discloses that the bone graft delivery device comprises a plunger 120 (Fig. 3), wherein delivering bone graft material comprises advancing the plunger through the elongate tubular body (see para [0112] disclosing that upon pressing the trigger of the bone graft delivery device, the plunger 120 is ratcheted forward to express the bone graft material into the surgical site).
Regarding claim 7, McBride discloses that the bone graft delivery device comprises a handle (combination of 170, 180 and cover 150; see Fig. 2B) configured to removably couple to the elongate tubular body (i.e., as by threading the elongate tubular body to the graft delivery device 100), wherein the handle -45-comprises a channel (an opening in the back 190 of the device; see Fig. 2B) configured to align with the first opening of the elongate tubular body and receive the plunger therethrough (see para [0103] disclosing that the plunger is inserted through the front of the device and pushed through the opening in the back 190 of the device in order to align with the first opening of the elongate tubular body when the elongate tubular body is attached to the device; see also Figs. 6A-6B illustrating this configuration).
Regarding claim 8, it is noted that McBride, as modified by Uveges, Rolland and Foster does not appear to explicitly disclose that delivering the bone graft material must include rinsing the bone graft material after the bone graft material is thawed. 
This limitation is interpreted to be a negative limitation as it excludes the method step of rinsing. McBride, as modified by Uveges, Rolland and Foster (in particular, the teaching of Uveges concerning thawing the bone graft material), is silent as to whether the bone graft material is necessarily rinsed after being thawed. Accordingly, the silence in the prior art suffices to prove that there was no rinsing of bone graft material after the material is thawed. 
Even so, Uveges teaches that it may be desirable to coat the BRP with a cryopreservation solution of such a minimal level that the amount of cryopreservation solution in the BRP is therapeutically or pharmaceutically acceptable such that no additional washing is required for the product preparation prior to use (see Uveges at col. 43, lines 22-40). Examiner notes that while Uveges teaches that BRP “can be gently rinsed …to remove any residual cryoprotectant solution” (see col. 43, lines 36-39), this step is interpreted to be optional based on the words “may be”, and would not be required if a therapeutically or pharmaceutically acceptable amount of cryopreservation solution coats the BRP. 
Thus, it would have been obvious for one of ordinary skill in the art to modify the bone graft material to be formulated and/or designed with a minimal amount of cryopreservation solution so that no additional washing step if required for product preparation prior to use, thus rendering unnecessary the step of rinsing the bone graft material after it is thawed, based on the teaching in Uveges, with a reasonable expectation of success of reducing the number of steps required to prepare the BRP for use.
Regarding claims 9 and 15, McBride discloses a container for storing and delivering bone graft material, the container comprising: 
an elongate tubular body (see Figs. 5-6) having a first opening on a first end and a second opening on a second end (see Figs. 5-6 showing threads on the first and second ends),
a first cap, plug, or seal covering the first opening, and a second cap, plug, or seal covering the second opening, (see Figs. 1 and 5 showing caps 140 which cover the respective openings at the ends of the container), and a bone graft material comprising cellular matrix within the elongate tubular body (see para [0034]).
It is noted that McBride does not appear to disclose:
the elongate tubular body is configured to allow the cellular matrix to thaw from a frozen state, and as per claim 15, the cellular matrix is thawed when the cellular matrix is at a temperature suitable for delivery and introduction into the body.
Uveges teaches that it is well-known for bone graft material (BRP; see col. 1, lines 49-50) to be stored frozen in a cryopreserved state (see col. 5, lines 60-65) and then thawed prior to use in a method to repair a bone defect (see col. 6, lines 2-5). Uveges further teaches that the material is thawed by placing it in a bath (see col. 43, lines 60-63) and then after thaw, the product is ready for use (or it can be placed at room temperature prior to implantation into the bone defect; see col. 44, lines 1-4). It is understood that the container is removed from the bath at prior to use (for example, kept on a bench for up to three hours after being removed from the bath; see col. 58, lines 52-54). Uveges teaches that freezing the bone graft material allows it to be stored for an extended period of time using cryopreservation, and then thawed to recover the material’s handling properties while maintaining the viability of osteogenic cells in the material (see Uveges at col. 5, line 60 to col. 6, line 7 teaching that both the cryopreservation and the thawing steps preserve the viability of osteogenic cell). 
Accordingly, a skilled artisan would have found it obvious to modify the elongated tubular body to be configured to allow the cellular matrix within the elongate tubular body to thaw to a temperature suitable for delivery and introduction into the body from a frozen state, in order to permit the bone graft material to be stored for an extended period of time using cryopreservation while still preserving its viability prior to use (see Uveges at col. 5, line 60 to col. 6, line 7; col. 8, lines 53-58; and col. 14, lines 2-4).
Further, it is noted that McBride, as modified by Uveges, does not appear to disclose that the elongate tubular body has a wall thickness between 0.5 mm and 4.0 mm.
Rolland discloses a cellular composition placed into a lumen of a vial; frozen for long-term storage or shipment; and then thawed before use in a bath (see para [0136]). Rolland teaches that the vial has a wall thickness of approx. 0.8 mm to facilitate heat/cold transfer across the wall, which is important for both freezing and thawing processes (see para [0134]). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the wall thickness of the elongate tubular body to be approx. 0.8 mm, which falls within the claimed range of 0.5 to 4.0 mm, as taught in Rolland, in order to facilitate heat/cold transfer across the wall.
Further, it is noted that McBride, as modified by Uveges and Rolland, does not appear to disclose that the tubular body has an outer surface area between 2258 mm2 and 19355 mm2 .
Foster discloses a delivery apparatus for delivering bone graft material (see Fig. 1 and col. 9, lines 21-24), wherein the apparatus is loaded with a cylindrical container of bone graft material having an elongate tubular body with an outer diameter of 8 mm and length of 120mm, resulting in an outer surface area of approx. 3116 mm2  (see col. 10, lines 32-35).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the elongate tubular body taught in McBride to have an outer diameter of 8 mm and length of 120mm (see col. 10, lines 32-35), resulting in an outer surface area of approx. 3116 mm2 (which falls within the claimed range) in order to allow access to a deeper site such as a spinal column (see Foster at col. 5, line 20). Foster further teaches that the use of a slenderer elongate tubular body has the advantage that smaller forces will be needed to extrude the bone growth material, thereby allowing a more stable and controlled delivery (see Foster at col. 10, lines 40-44).
Lastly, it is noted that McBride, as modified by Uveges, Rolland and Foster, does not appear to explicitly disclose that the modified container is configured to allow the cellular matrix to thaw from a frozen state within 8 minutes when the elongate tubular body is placed in a 23° C bath.
It is noted that the limitation “the elongate tubular body is configured to allow the cellular matrix to thaw from a frozen state within 8 minutes when the elongate tubular body is placed in a 23° C bath” recites a function of the elongated tubular body. Neither Applicant’s claimed invention, nor the specification, disclose any additional structure (i.e., beyond what is claimed) that is required to perform this function. See Applicant’s disclosure at paras [0006], [0011] and [0043] disclosing that a container that is recited substantially as claimed would allow the cellular matrix to thaw from a frozen state within 8 minutes when the elongate tubular body placed in a 23° C bath.
Thus, the container of McBride, as modified according to the teachings of Uveges, Rolland and Foster, would expectedly perform this function, based at least on Applicant’s disclosure (see paras [0006], [0011] and [0043]).
Regarding claims 13 and 14, it is noted that McBride, as modified by Uveges, Rolland and Foster, does not appear to disclose that the elongate tubular body is configured to withstand at least 30 lbf in a burst test; and the elongate tubular body is configured to withstand bending to 45° in a forward direction, a rearward direction, a leftward direction, and a rightward direction in a bend test.
It is noted that these limitations recite a function of the elongated tubular body. Neither Applicant’s claimed invention, nor the specification, disclose any additional structure (i.e., beyond what is claimed) that is required to perform this function. See Applicant’s disclosure at paras [0006] and [0043] disclosing that a container that is recited substantially as claimed would allow the elongate tubular body to withstand at least 30 lbf in a burst test and withstand bending to 45° in a forward direction, a rearward direction, a leftward direction, and a rightward direction in a bend test.
Thus, the container of McBride, as modified according to the teachings of Uveges, Rolland and Foster, would inherently perform these functions, based at least on Applicant’s disclosure (see paras [0006], [0011] and [0043]). 
Additionally, assuming this intended use were not inherently met, it would have been obvious at the time of the invention to modify the container of McBride to perform these functions. Specifically, Rolland discloses a cellular composition and teaches that the composition is placed into a lumen of a vial; frozen for long-term storage or shipment; and then thawed before use in a bath (see para [0136]). Rolland teaches that the vial can be made of polypropylene, which is resistant to the low temperatures employed in cryopreservation has a wall thickness of approx. 0.8 mm to facilitate heat/cold transfer across the wall, which is important for both freezing and thawing processes (see para [0134]). 
A skilled artisan would have found it obvious at the time of the invention to modify the container of McBride to be made from polypropylene and to have a wall thickness of approx. 0.8 mm in order to render the container resistant to freezing and to facilitate heat/cold transfer across the wall, as taught in Rolland.
It is Examiner’s understanding that a container having the claimed characteristics and being made from polypropylene would inherently withstand at least 30 lbf in a burst test and bending of 45° in a forward direction, a rearward direction, a leftward direction, and a rightward direction—as evidenced by Applicant’s disclosure, which concluded that a polypropylene sample tube with a wall thickness of at least 0.75 mm would withstand both a 30 lbf burst test and bending to 45° in a forward direction, a rearward direction, a leftward direction, and a rightward direction in a bend test, both before and after cryopreservation (see Applicant’s disclosure at Tables 2 and 3).
Regarding claim 16, McBride, as modified by Uveges, Rolland and Foster teaches the container of claim 9, and McBride further discloses a plunger 120 (Fig. 3), configured to be advanced through the elongate tubular body to advance the bone graft material out of the second opening of the elongate tubular body (see para [0112] disclosing that upon pressing the trigger of the bone graft delivery device, the plunger 120 is ratcheted forward to express the bone graft material into the surgical site).
Regarding claim 17, McBride further discloses a handle (combination of 170, 180 and cover 150; see Fig. 2B) configured to be removably coupled to the elongate tubular body (i.e., as by threading the elongate tubular body to the graft delivery device 100), wherein the handle -45-comprises a channel (an opening in the back 190 of the device; see Fig. 2B) configured to align with the first opening of the elongate tubular body and receive the plunger therethrough (see para [0103] disclosing that the plunger is inserted through the front of the device and pushed through the opening in the back 190 of the device in order to align with the first opening of the elongate tubular body when the elongate tubular body is attached to the device; see also Figs. 6A-6B illustrating this configuration).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McBride et al (U.S. Pub. 2015/0105748 A1) in view of Uveges et al (U.S. Pat. 10,729,809 B2), further in view of Rolland et al (U.S. Pub. 2003/0165482 A1), further in view of Foster (U.S. Pat. 8,696,678 B2), further in view of Heald et al (U.S. Pub. 2018/0133027 A1, hereinafter “Heald”).
Regarding claim 10, it is noted that McBride, as modified by Uveges, Rolland and Foster does not appear to disclose that the outer surface area of the elongate tubular body is between 5677 mm2 and 8194 mm2.
Heald discloses a method of bone graft insertion whereby bone graft material is placed into a cylinder 104 having an outer diameter of “about 8 to about 12 mm” and a length of “about 20 cm” (para [0048]). 
In an exemplary cylinder, taught in Heald, having a length of 20 cm and an outer diameter of 9 mm, the outer surface area would be approx. 5782 mm2 ; an outer diameter of 12 mm at the same length would result in an outer surface area of approx. 7766 mm2 .
A skilled artisan would have found it obvious at the time of the invention to modify the outer surface area of the elongated tubular body of McBride to have, for example, a length of 20 cm and an outer diameter of 9 to 12 mm, resulting in a surface area that overlaps the claimed ranges, based on the suggestion in Heald that these values would result in a bone graft dispensing device that is easier to manipulate, less likely to incorrectly dispense material, and less likely to unintentionally strike the patent during use (see Heald at paras [0004]-[0005]). Further, MPEP 2144.05(I) instructs that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al (U.S. Pub. 2015/0105748 A1) in view of Uveges et al (U.S. Pat. 10,729,809 B2), further in view of Rolland et al (U.S. Pub. 2003/0165482 A1), further in view of Foster (U.S. Pat. 8,696,678 B2); or, in the alternative, McBride in view of Uveges, Rolland and Foster, further in view of Zylberberg (U.S. Pat. 10,765,111 B1).
Regarding claims 11 and 12, the limitations “the elongate tubular body is configured to allow the cellular matrix to thaw from a frozen state to a temperature between 1° C and 42° C within 2 minutes when the elongate tubular body is placed in a 23° C bath” recites a function of the elongated tubular body. Neither Applicant’s claimed invention, nor the specification, disclose any additional structure (i.e., beyond what is claimed) that is required to perform this function. Thus, the container of McBride, as modified according to the teachings of Uveges, Rolland and Foster, would expectedly perform this function.
However, even assuming that the combined teachings of McBride, Uveges, Rolland and Foster do not appear to disclose the container as configured—and though claims 11-12 were subject to a rejection based on enablement—Zylberberg discloses that it is known to perform a method of thawing a cryopreserved sample such as bone graft material (see col. 15, lines 12-22) while maintaining its cellular integrity, the method comprising thawing the sample within about 5 minutes or within about 2 minutes (see col. 12, lines 42-43), and may be performed by placing into a bath so that the sample achieves a temperature of 30 to 45° C (see col. 12, lines 32-41).
 A skilled artisan would have found it obvious at the time of the invention to modify the combined teachings of McBride, Uveges, Roll and Foster, so as to configure the elongate tubular body to allow the cellular matrix to thaw from a frozen state to a temperature between 1° C and 42° C within 2 minutes when the elongate tubular body is placed in a 23° C bath, specifically, a temperature of between 35° C and 39° C, in order to quickly thaw the bone graft material so that it may be ready to use as needed. A skilled artisan would have recognized, based on the teachings in Zylberberg, that materials are known to promote thaw of such material within 2 minutes and that choosing a suitable material to perform this intended use would have been prima facie obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al (U.S. Pub. 2015/0105748 A1) in view of Uveges et al (U.S. Pat. 10,729,809 B2), further in view of Foster (U.S. Pat. 8,696,678 B2).
Regarding claim 18, McBride discloses receiving a container (i.e., the container is the combination of the elongate tubular body threaded on first and second ends, along with caps that plug the ends of the elongate tubular body; see Figs. 5-6) comprising an elongate tubular body and housing a bone graft material (see Figs. 5-6 showing the elongate tubular body, and para [0034] disclosing the bone graft material therein).
It is noted that McBride does not appear to disclose a method for thawing the bone graft material housed in the elongate tubular body comprising placing the container within a bath to thaw the bone graft material.
Uveges teaches that it is well-known for bone graft material (BRP; see col. 1, lines 49-50) to be stored frozen in a cryopreserved state (see col. 5, lines 60-65) and then thawed prior to use in a method to repair a bone defect (see col. 6, lines 2-5). Uveges further teaches that the material is thawed by placing it in a bath (see col. 43, lines 60-63) and then after thaw, the product is ready for use (or it can be placed at room temperature prior to implantation into the bone defect; see col. 44, lines 1-4). It is understood that the container is removed from the bath at prior to use (for example, kept on a bench for up to three hours after being removed from the bath; see col. 58, lines 52-54).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the teaching of McBride by performing the method steps of placing the container within a bath, the container housing the bone graft material in a frozen state, such that the placing thaws the bone graft material, and then removing the container from the bath prior to coupling the elongate tubular body to the bone graft material delivery device, as taught in Uveges, in order to allow the bone graft material to be stored for an extended period of time using cryopreservation, and then thawed to recover the material’s handling properties while maintaining the viability of osteogenic cells in the material (see Uveges at col. 5, line 60 to col. 6, line 7 teaching that both the cryopreservation and the thawing steps preserve the viability of osteogenic cell). A skilled artisan would have found it advantageous to preserve the viability of osteogenic cells in the bone graft material so that the material can exhibit advantageous osteogenic (bone formation, healing and/or regrowth) activity following implantation (see Uveges at col. 8, lines 53-58 and col. 14, lines 2-4).
It is further noted that McBride, as modified by Uveges, does not appear to disclose that the elongated tubular body has an effective surface area to volume ratio of between 0.7:1 and 1.2:1 (surface area measured in square mm and volume measured in cubic mm).
Foster discloses a delivery apparatus for delivering bone graft material (see Fig. 1 and col. 9, lines 21-24), wherein the apparatus is loaded with a cylindrical container of having an elongate tubular body of bone graft material with a volume of 4 ml (4000 cubic millimeters) and an outer surface area of approx. 3116 mm2  (i.e., an outer diameter of 8 mm and length of 120mm; see col. 10, lines 32-35). Thus, the effective surface area (measured in square mm) to volume (measured in cub mm) ratio is approx. 0.78:1 (3116/4000 = 0.779).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the elongate tubular body taught in McBride to have a volume of 4 ml and an outer diameter of 8 mm and length of 120 mm , to result in a surface area to volume ratio of 0.78:1 (which falls within the claimed range of 0.7:1 to 1.2:1) in order to allow access to a deeper site such as a spinal column (see Foster at col. 5, line 20). Foster further teaches that the use of a slenderer elongate tubular body has the advantage that smaller forces will be needed to extrude the bone growth material, thereby allowing a more stable and controlled delivery (see Foster at col. 10, lines 40-44).
Regarding claims 21 and 22, it is noted that McBride, as modified by Uveges and Foster, does not appear to disclose that the step of removing the container from the bath after a temperature of the bone graft material within the container is above 20° C, or is between 1° C and 42° C.
However, as noted above, Uveges teaches that the BRP can be thawed to ambient or room temperature, facilitated by submersion into the bath, prior to use (see col. 43, lines 58-60). Uveges defines ambient or room temperature to be approx. 18° C to 25° C (see col. 33, lines 8-10), which includes values of at least 20° and from 1° C to 42° C. Uveges teaches that thawing to such temperature allows the BRP to be malleable and shapeable while still adhering bone fragments with periosteum (see col. 43, lines 52-56). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the method of McBride, as modified by Uveges and Foster, so as to remove the container from the bath after a temperature of the bone graft material within the container is above 20° C, or is between 1° C and 42° C, as a skilled artisan would have had reason to believe, based on the teaching in Uveges, that the bone graft material would be sufficiently thawed at this temperature in order to be malleable and shapeable while still being therapeutically effective.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al (U.S. Pub. 2015/0105748 A1) in view of Uveges et al (U.S. Pat. 10,729,809 B2), further in view of Foster (U.S. Pat. 8,696,678 B2), further in view of Zylberberg (U.S. Pat. 10,765,111 B1, hereinafter “Zylberberg”).
Regarding claims 19 and 20, it is noted that McBride, as modified by Uveges and Foster, does not appear to disclose that the bath is at 23° C, and placing the container within the bath to thaw the bone graft material within 8 minutes (as per claim 19), or within 2 minutes (as per claim 20).
Zylberberg discloses that it is known to perform a method of thawing a cryopreserved sample such as bone graft material (see col. 15, lines 12-22) while maintaining its cellular integrity, the method comprising thawing the sample within about 5 minutes or within about 2 minutes (see col. 12, lines 42-43), and may be performed by placing into a bath at a temperature range of about 15° C to about 30° C (see col. 12, lines 32-41), which encompasses the claimed value of 23° C.
Further, Uveges teaches that it is desirable to place the bone graft material in a bath in order to result in a quicker thaw (see Uveges at para [0229]).
A skilled artisan would have found it obvious at the time of the invention to modify the combined teachings of McBride, Uveges and Foster, so as to place the container within a bath at 23° C to thaw the bone graft material within 8 minutes or within 2 minutes, in order to more quickly thaw the bone graft material so that it may be ready to use as needed. A skilled artisan would have recognized, based on the teachings in Zylberberg, that materials are known to promote thaw of such material within 2 minutes when placed in a bath of 15° C to 30° C, and that choosing a suitable material to perform this intended use would have been prima facie obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
10/13/2022